ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_05_FR.txt.                                                                              342




    OPINION INDIVIDUELLE DE Mme LA JUGE DONOGHUE

[Traduction]

   Article 80, paragraphe 1, du Règlement de la Cour — Compétence pour
connaître de demandes reconventionnelles — Extinction du titre de compétence
prenant effet après le dépôt de la requête mais avant la présentation de demandes
reconventionnelles — Conséquence de cette extinction sur l’étendue de la
compétence de la Cour.

   1. Le paragraphe 1 de l’article 80 du Règlement de la Cour se lit comme
suit : « La Cour ne peut connaître d’une demande reconventionnelle que si
celle-ci relève de sa compétence et est en connexité directe avec l’objet de
la demande de la partie adverse. »
   2. Je considère que la Cour n’a compétence pour connaître des demandes
reconventionnelles de la Colombie que dans la mesure où, pour chacune
d’elles, il est établi qu’elle relève du diﬀérend faisant l’objet de la requête du
Nicaragua. Les première et deuxième demandes reconventionnelles ne rem-
plissant pas, selon moi, cette condition, j’estime qu’elles sont irrecevables et
j’ai donc voté en faveur des points A) 1) et A) 2) du dispositif (ordonnance,
par. 82). La troisième demande reconventionnelle, quant à elle, entre dans
le cadre du diﬀérend faisant l’objet de la requête du Nicaragua et les condi-
tions de compétence prévues dans le pacte de Bogotá sont ainsi remplies.
Partant, la Cour a compétence pour connaître de cette demande reconven-
tionnelle, qui est en connexité directe avec l’objet des demandes formulées
par le Nicaragua contre la Colombie. Aussi ai-je voté en faveur du
point A) 3) du dispositif. La quatrième demande reconventionnelle, enﬁn,
n’entre pas dans le cadre du diﬀérend faisant l’objet de la requête du Nica-
ragua et échappe de ce fait à la compétence de la Cour. C’est pourquoi j’ai
voté contre le point A) 4) du dispositif. Je soumets la présente opinion indi-
viduelle pour exposer les raisons qui m’amènent à ces conclusions.
   3. L’article LVI du pacte de Bogotá dispose que celui-ci peut « être
dénoncé moyennant un préavis d’un an ». La Colombie a dénoncé le
pacte le 27 novembre 2012. Le Nicaragua a déposé sa requête en la pré-
sente espèce le 26 novembre 2013. Dès le lendemain, le pacte de Bogotá
cessait d’être en vigueur entre les Parties. La Colombie, par la suite, a
présenté, dans son contre-mémoire, quatre demandes reconventionnelles.
   4. La Colombie soutient que la Cour est compétente pour connaître de
ces demandes reconventionnelles, étant donné que le pacte de Bogotá
produisait ses eﬀets entre les Parties à la date du dépôt de la requête du
Nicaragua. Ce dernier, en revanche, fait valoir que la « date critique » à
retenir est celle à laquelle les demandes reconventionnelles ont été présen-
tées à la Cour ; or, elles l’ont été après que le pacte de Bogotá eut cessé
d’être en vigueur entre les Parties.

                                                                               57

     droits souverains et espaces maritimes (op. ind. donoghue) 343

   5. En conséquence, d’après celles-ci, la compétence de la Cour est
soit pleinement établie, soit totalement inexistante, selon la date à laquelle
elle s’apprécie. Ni l’une ni l’autre de ces optiques binaires ne me
convainquent.
   6. En devenant parties au pacte de Bogotá, la Colombie et le Nicara-
gua ont tous deux exprimé un consentement global à la compétence de la
Cour. Ce consentement commun a pris ﬁn, toutefois, lorsque la dénoncia-
tion par la Colombie du pacte de Bogotá a pris eﬀet. Passé cette date, il
ne leur était plus loisible, à l’un ni à l’autre, de déposer une requête invo-
quant cette base de compétence. Ainsi, si la Colombie avait présenté ses
demandes contre le Nicaragua dans le cadre d’une requête introduite
après que l’extinction du pacte de Bogotá eut pris eﬀet, celui-ci n’aurait
pu fonder la compétence de la Cour. Ce nonobstant, la Colombie estime
que la Cour devrait aborder la question de sa compétence pour connaître
des demandes reconventionnelles comme si son consentement à cette
compétence était demeuré parfaitement inchangé.
   7. L’approche préconisée par le Nicaragua n’est pas moins probléma-
tique. Un demandeur qui dénoncerait un titre de compétence immédiate-
ment après avoir déposé sa requête pourrait ainsi priver la partie adverse
de toute possibilité de présenter une demande reconventionnelle dans le
cadre de l’aﬀaire. Si, à l’inverse, c’était (comme en l’espèce) le défendeur
qui notiﬁait son intention de mettre ﬁn à un titre de compétence, le
demandeur pourrait le priver de la possibilité de présenter une demande
reconventionnelle, aussi étroitement liée fût-elle à ses propres demandes,
en déposant sa requête juste avant que l’extinction du titre de compétence
ne prenne eﬀet.
   8. Bien qu’aucune demande reconventionnelle ne se trouvât en jeu en
l’aﬀaire Nottebohm, il me semble que l’on peut puiser dans le raisonne-
ment que la Cour a développé alors des enseignements quant à la manière
d’apprécier la portée de sa compétence pour connaître des demandes
reconventionnelles de la Colombie.
   9. Dans l’aﬀaire Nottebohm, le défendeur avait soutenu que la Cour
était incompétente pour connaître de l’aﬀaire parce que la déclaration
qu’il avait faite en vertu de la clause facultative était devenue caduque
après le dépôt de la requête. La Cour a rejeté cet argument, en déclarant
ce qui suit :
       « Lorsque la requête est déposée à un moment où le droit en
    vigueur entre les parties comporte la juridiction obligatoire de la
    Cour …, le dépôt de la requête n’est que la condition pour que la
    clause de juridiction obligatoire produise eﬀet à l’égard de la demande
    qui fait l’objet de la requête. Cette condition remplie, la Cour doit
    connaître de la demande ; elle a compétence pour en examiner tous
    les aspects, qu’ils touchent à la compétence, à la recevabilité ou au
    fond. Un fait extérieur tel que la caducité ultérieure de la déclaration
    par échéance du terme ou par dénonciation ne saurait retirer à la
    Cour une compétence déjà établie. » (Nottebohm (Liechtenstein

                                                                           58

     droits souverains et espaces maritimes (op. ind. donoghue) 344

     c. Guatemala), exception préliminaire, arrêt, C.I.J. Recueil 1953,
     p. 123.)
   10. En l’aﬀaire Nottebohm comme en la présente aﬀaire, les parties
avaient consenti à la juridiction de la Cour sur le fondement d’un titre qui
conférait à celle-ci une compétence globale, ratione materiae, pour
connaître de « diﬀérends » entre Etats, et qui était en vigueur entre les
parties à la date de la requête. En l’espèce, comme en l’aﬀaire Nottebohm,
la caducité ultérieure du titre dont elle tire sa compétence (le pacte de
Bogotá) n’a pas privé la Cour de celle qui s’est trouvée établie par suite
du dépôt de la requête. Mais quelle est l’étendue ratione materiae de la
compétence telle qu’établie par la requête d’un Etat ?
   11. Si l’on se place dans l’optique adoptée par la Cour, celle-ci, lors-
qu’un Etat entreprend de dénoncer un titre de compétence, n’en reste pas
moins fondée à connaître de toute demande entrant, ratione materiae, dans
le champ d’application de ce titre, qui pourrait lui être présentée par ledit
Etat, pour autant qu’elle le soit à titre reconventionnel, en réaction à une
requête déposée avant l’extinction du titre en question. Cette conclusion
passe outre à un enseignement clef de la jurisprudence Nottebohm, à savoir
que c’est la requête qui permet à un titre de compétence de produire eﬀet,
eﬀet que la caducité ultérieure de ce même titre ne peut invalider.
   12. La requête du Nicaragua n’a pas eu pour eﬀet d’établir à tous égards
la compétence de la Cour au titre du pacte de Bogotá. Elle n’a permis au
titre de compétence de produire ses eﬀets qu’en ce qui concerne l’objet du
diﬀérend exposé dans la requête. Après l’extinction du pacte de Bogotá,
c’est dans cette seule mesure que la Cour a conservé sa compétence. Ainsi,
lorsque la Colombie a présenté ses demandes reconventionnelles, cette
compétence était limitée, ratione materiae, aux demandes en rapport avec
l’objet du diﬀérend exposé dans la requête. Du fait de cette limitation de la
compétence de la Cour, la présente aﬀaire se distingue de la plupart des cas,
où les demandes reconventionnelles en connexité directe avec la requête du
demandeur sont susceptibles « d’élargir l’objet initial du litige » (Application
de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), demandes reconventionnelles, ordon-
nance du 17 décembre 1997, C.I.J. Recueil 1997, p. 256, par. 27).
   13. Pour déterminer si la Cour est compétente pour connaître des
demandes reconventionnelles de la Colombie, il convient, dans un premier
temps, de déﬁnir l’objet du diﬀérend que le Nicaragua a exposé dans sa
requête et à l’égard duquel la Cour a établi sa compétence, puis de déter-
miner, dans chaque cas, si ces demandes entrent dans le cadre ainsi déﬁni.
   14. L’objet d’un diﬀérend ne se confond pas avec les demandes telles
que formulées dans la requête. Comme la Cour l’a maintes fois aﬃrmé,
     « [c]’est … à [elle] qu’il appartient de déﬁnir, sur une base objective,
     l’objet du diﬀérend qui oppose les parties, c’est-à-dire de « circons-
     crire le véritable problème en cause et de préciser l’objet de la
     demande » (Essais nucléaires (Australie c. France), arrêt, C.I.J.
     Recueil 1974, p. 262, par. 29 ; Essais nucléaires (Nouvelle-Zélande

                                                                             59

     droits souverains et espaces maritimes (op. ind. donoghue) 345

    c. France), arrêt, C.I.J. Recueil 1974, p. 466, par. 30). A cette ﬁn, la
    Cour examine la position des deux parties, « tout en consacrant une
    attention particulière à la formulation du diﬀérend utilisée par le
    demandeur » (Compétence en matière de pêcheries (Espagne
    c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 448,
    par. 30 ; voir également Différend territorial et maritime (Nicaragua
    c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II),
    p. 848, par. 38). » (Obligation de négocier un accès à l’océan Pacifique
    (Bolivie c. Chili), exception préliminaire, arrêt, C.I.J. Recueil 2015 (II),
    p. 602, par. 26).
   15. Pour cerner l’objet du diﬀérend que le Nicaragua a exposé dans sa
requête, et à l’égard duquel la Cour a établi sa compétence, je me suis
reportée à ladite requête, ainsi qu’aux autres écritures des Parties. J’ai
également tenu compte de l’arrêt rendu par la Cour le 17 mars 2016.
   16. Le Nicaragua, dans sa requête, aﬃrme que son diﬀérend avec la
Colombie « porte sur des violations des droits souverains et des espaces
maritimes … qui lui ont été reconnus par la Cour dans son arrêt du
19 novembre 2012 ainsi que sur la menace de la Colombie de recourir à la
force pour commettre ces violations » (requête du Nicaragua, p. 5, par. 2).
En 2016, toutefois, la Cour a conclu que le diﬀérend entre les Parties ne
couvrait pas les violations de l’obligation de s’abstenir de recourir à la
menace ou à l’emploi de la force reprochées à la Colombie (Violations
alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2016 (I), p. 33, par.78).
   17. Le Nicaragua a joint en annexes à sa requête et à son mémoire
diverses déclarations faites à la suite de l’arrêt de 2012, dans lesquelles le
président Santos indiquait « rejet[er] » la délimitation opérée par la Cour
(requête du Nicaragua, p. 29 (annexe 1)) et conditionnait l’application,
par la Colombie, de la décision de la Cour à la conclusion d’un traité
protégeant les droits de ses ressortissants (ibid., p. 55 (annexe 9)). Il
reproche par ailleurs à la Colombie d’avoir violé ses droits dans les
espaces maritimes qui lui reviennent conformément à l’arrêt de 2012 en
établissant une « zone contiguë unique » qui empiète sur sa zone écono-
mique exclusive, telle que délimitée dans cet arrêt par la Cour. Le Nicara-
gua fait également état d’incidents intervenus dans le cadre d’activités de
maintien de l’ordre et de manœuvres de harcèlement auxquelles se serait
livrée la Colombie à l’encontre de bateaux opérant dans sa zone écono-
mique exclusive, aux alentours du banc de Luna Verde, et dénonce la
délivrance de « permis de pêche et d[’]autorisations d’eﬀectuer des
recherches marines à des Colombiens ou [à] des ressortissants d’Etats tiers
pratiquant … leur activité » dans sa zone économique exclusive (ibid.,
p. 13-21, par. 10-15 ; mémoire du Nicaragua, p. 26-51, par. 2.11-2.52).
   18. Dans son arrêt de 2016, la Cour s’est déclarée compétente, au titre
du pacte de Bogotá, pour connaître du « diﬀérend relatif à de prétendues
violations par la Colombie des droits du Nicaragua dans les zones mari-

                                                                             60

     droits souverains et espaces maritimes (op. ind. donoghue) 346

times dont celui-ci aﬃrme qu’elles lui ont été reconnues par l’arrêt de
2012 » (C.I.J. Recueil 2016 (I), p. 42, par. 111 1) b) ; p. 43, par. 111 2)).
Ainsi qu’elle le notait alors, les hauts représentants des Parties avaient, à
la suite de l’arrêt de 2012, évoqué la possibilité d’un traité ou d’un accord.
Cependant, aux yeux du Nicaragua, les négociations devaient « se limiter
aux modalités ou mécanismes d’exécution » se rapportant à la frontière
établie dans l’arrêt de 2012, alors que la Colombie aspirait à la conclusion
d’un traité « qui établ[ît] les frontières » (ibid., p. 38, par. 98).
   19. A propos d’un éventuel accord, les deux présidents ont également
abordé la question spéciﬁque de la pêche pratiquée par des ressortissants
colombiens dans des eaux situées du côté nicaraguayen de la frontière, mais
ils l’ont fait en des termes diﬀérents. Ainsi, d’après l’une des annexes de la
requête du Nicaragua, le président Santos aurait tenu les propos suivants :
      « [J]’ai donné des instructions fermes et précises à la marine ; les
    droits historiques de nos pêcheurs seront respectés, quoi qu’il arrive.
    Aucun pêcheur n’a à demander à qui que ce soit la permission de
    pêcher là où il a toujours pêché. » (Requête du Nicaragua, p. 39
    (annexe 6).)
Le Nicaragua souligne en outre que le président Santos aurait déclaré que
« son gouvernement n’« écarterait aucune mesure » pour défendre les
droits de la Colombie, en particulier ceux des habitants de l’île de San
Andrés et de l’archipel avoisinant » (mémoire du Nicaragua, annexe 25,
p. 351).
   20. Ces déclarations sont à comparer avec celles attribuées par le Nica-
ragua à son propre président. Celui-ci aurait aﬃrmé que le Nicaragua « ne
refus[erait] le droit de pêcher à aucune nation sœur, à aucun peuple » et
que, dans le cadre d’un accord ou d’un traité reconnaissant la délimita-
tion opérée par la Cour, il autoriserait les Colombiens concernés
    « à pêcher dans [l]e secteur, dans lequel ils pratiquaient traditionnel-
    lement la pêche, une pêche aussi bien artisanale qu’industrielle, dans
    [la] zone maritime, dans [l’]espace maritime où, avant la décision de
    la Cour internationale de Justice, les permis de pêche étaient accor-
    dés par la Colombie et où ils le s[eraient désormais] par le Nicara-
    gua » (ibid., annexe 27, p. 360).
   21. Ainsi, il ressort des déclarations invoquées par le Nicaragua que la
Colombie aﬃrmait le maintien d’un « droit » pour certains de ses ressor-
tissants de pêcher sans l’autorisation de celui-ci, tandis que lui-même se
prévalait de la prérogative d’« autoriser » les ressortissants colombiens à
pêcher dans des espaces maritimes qui lui avaient été attribués par la
Cour. Comme l’a aﬃrmé le Nicaragua dans ses observations sur les
demandes reconventionnelles de la Colombie, le diﬀérend qu’il a soumis
dans sa requête « se rapporte aux violations, par la Colombie, de sa juri-
diction et de ses droits souverains exclusifs tels qu’ils ont été déterminés
par la Cour en 2012 » (observations écrites du Nicaragua sur la recevabi-
lité des demandes reconventionnelles de la Colombie, p. 20, par. 2.33).

                                                                           61

     droits souverains et espaces maritimes (op. ind. donoghue) 347

   22. Compte tenu de la requête, des écritures des Parties et de l’arrêt
rendu par la Cour en 2016, je conclus que l’objet du diﬀérend est de savoir
si les droits revenant au Nicaragua dans les espaces maritimes qui lui ont
été reconnus en vertu de l’arrêt de 2012 sont des droits qui lui sont exclu-
sifs, en tant qu’Etat côtier, comme le Nicaragua le soutient, ou s’ils sont
soumis aux limites que supposent les actes et déclarations de la Colombie.
   23. J’en viens maintenant à la question de savoir si les demandes recon-
ventionnelles de la Colombie se rapportent à l’objet du diﬀérend.
   24. Première et deuxième demandes reconventionnelles de la Colombie.
La Colombie fonde ses deux premières demandes reconventionnelles sur le
comportement qu’elle prête au Nicaragua, en tant que ses navires auraient
mené des « activités de pêche déprédatrices qui … menace[nt] l’environne-
ment marin » (contre-mémoire de la Colombie, vol. I, p. 247, par. 8.11). La
plupart des incidents dont elle fait état dans ce cadre se seraient produits
dans la zone maritime située autour du banc de Luna Verde, qui fait partie
à la fois de la réserve de biosphère Seaﬂower et de l’aire marine protégée
du même nom (ibid., p. 251, par. 8.17). Dans sa première demande recon-
ventionnelle, la Colombie reproche au Nicaragua d’avoir manqué « à son
obligation d’exercer la diligence requise aux ﬁns de protéger et de préser-
ver l’environnement marin du sud-ouest de la mer des Caraïbes ». Dans la
deuxième, qu’elle décrit comme « découl[ant] logiquement de la première »,
elle lui fait grief d’avoir manqué « à son obligation d’exercer la diligence
requise aux ﬁns de protéger le droit des habitants de l’archipel de
San Andrés, en particulier les Raizals, de bénéﬁcier d’un environnement
sain, viable et durable » dans cette même zone maritime s’étendant autour
du banc de Luna Verde (ibid., p. 243-244, par. 8.2).
   25. Ces deux demandes reconventionnelles ne semblent pas relever de
l’objet du diﬀérend présenté par le Nicaragua dans sa requête. Par leur
biais, la Colombie ne cherche pas à réfuter l’aﬃrmation du Nicaragua
selon laquelle les droits qui lui reviennent dans sa zone économique exclu-
sive sont des droits exclusifs, non plus qu’elle n’invoque, dans ce cadre, la
série d’incidents qui, selon le Nicaragua, emportent violation desdits
droits. Au contraire, elle fait état, dans son contre-mémoire, d’une autre
série de prétendus incidents qui tendent selon elle à établir que le Nicara-
gua aurait failli à certains devoirs qui lui incomberaient dans la zone
située autour du banc de Luna Verde.
   26. Troisième demande reconventionnelle de la Colombie. A l’appui de
sa troisième demande reconventionnelle, la Colombie fait valoir que cer-
tains habitants de l’archipel de San Andrés pratiquent la pêche « artisa-
nale » dans des zones situées à l’intérieur des espaces maritimes reconnus
par la Cour au Nicaragua, ou dans des zones appartenant à la Colombie
mais auxquelles il n’est possible d’accéder qu’en traversant des eaux qui
relèvent du Nicaragua (ibid., p. 75, par. 2.90 ; p. 300, par. 9.24). Elle sou-
tient qu’un « droit coutumier local » les autorise à pêcher dans des zones
maritimes relevant de celui-ci « sans avoir à en demander l’autorisation »
et que le Nicaragua a porté atteinte à ces droits (ibid., p. 152-154,
par. 3.109 et 3.112).

                                                                           62

     droits souverains et espaces maritimes (op. ind. donoghue) 348

   27. Ainsi qu’indiqué plus haut, le Nicaragua, pour étayer sa requête, se
réfère à des déclarations dans lesquelles le président de la Colombie prête à
des ressortissants colombiens certains droits de pêche dans des eaux qui lui
appartiennent ; le Nicaragua, quant à lui, aﬃrme posséder le droit exclusif
d’autoriser des activités dans sa zone économique exclusive. La troisième
demande reconventionnelle de la Colombie, selon laquelle les activités de
ressortissants colombiens pratiquant la pêche « artisanale » ne requièrent
aucune autorisation du Nicaragua, entre donc dans le cadre du diﬀérend
qui fait l’objet de la requête nicaraguayenne. La troisième demande recon-
ventionnelle relève de la compétence de la Cour, ratione materiae, telle
qu’établie par le dépôt de la requête du Nicaragua, nonobstant le fait que
le titre de compétence est devenu caduc après le dépôt de cette requête.
   28. Les Parties se sont également penchées sur deux conditions aux-
quelles est subordonnée la compétence de la Cour — l’existence d’un dif-
férend et la condition préalable énoncée à l’article II du pacte de Bogotá,
selon laquelle le diﬀérend doit être de ceux qui, « de l’avis d[es] parties, ne
pourrai[ent] être résolu[s] au moyen de négociations directes ».
   29. Les déclarations des présidents des deux Etats reproduites ci-dessus
indiquent clairement que les Parties entretenaient des vues divergentes sur
la question de savoir si les habitants des îles colombiennes possèdent le
droit de pêcher dans des zones maritimes reconnues au Nicaragua par
l’arrêt de 2012 sans l’autorisation de celui-ci, et que chacune d’elles avait
connaissance de la position de l’autre (voir Violations alléguées de droits
souverains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua
c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 32-33, par. 73 ; Obligations relatives à des négociations concernant la
cessation de la course aux armes nucléaires et le désarmement nucléaire
(Iles Marshall c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J.
Recueil 2016 (II), p. 850, par. 41).
   30. S’agissant de la condition préalable de négociation, comme la Cour
l’a relevé dans son arrêt de 2016, certains éléments donnent à penser que
les deux Parties étaient disposées à dialoguer sur la question de la pêche
pratiquée par les habitants des îles colombiennes (C.I.J. Recueil 2016 (I),
p. 38, par. 97). Toutefois, elles avaient à l’esprit des accords de nature
diﬀérente. Celui auquel songeait la Colombie devait ﬁxer les frontières
maritimes et protéger les droits historiques de ses pêcheurs, tandis que
celui envisagé par le Nicaragua aurait été fondé sur la frontière maritime
déjà ﬁxée par la Cour, et destiné à autoriser les activités de pêcheurs
colombiens. Etant donné que le diﬀérend global relatif à la violation des
zones maritimes telles que délimitées par la Cour ne pouvait être réglé par
des négociations (ibid., p. 38-39, par. 100-101), l’on ne saurait aﬃrmer
que les Parties concevaient la possibilité de résoudre par cette voie leurs
divergences quant à la question spéciﬁque de la pêche pratiquée par des
ressortissants colombiens dans des eaux reconnues au Nicaragua confor-
mément à l’arrêt de 2012.
   31. Je considère donc que la Cour est compétente pour connaître de la
troisième demande reconventionnelle. Pour les raisons exposées dans l’or-

                                                                            63

     droits souverains et espaces maritimes (op. ind. donoghue) 349

donnance, cette troisième demande est « en connexité directe avec l’objet »
des demandes formulées par le Nicaragua à l’encontre de la Colombie, et
elle est donc recevable.
   32. Quatrième demande reconventionnelle de la Colombie. La quatrième
demande reconventionnelle de la Colombie concerne
    « le décret ﬁxant des lignes de base droites par lequel le Nicaragua a
    étendu ses eaux intérieures, sa mer territoriale, sa zone contiguë, sa
    ZEE et son plateau continental au mépris du droit international et en
    violation de la juridiction et des droits souverains de la Colombie »
    (observations écrites de la République de Colombie sur la recevabi-
    lité de ses demandes reconventionnelles, p. 77, par. 3.62).
   Les droits exclusifs dont le Nicaragua se prévaut en tant qu’Etat côtier
dans sa requête, et qu’il reproche à la Colombie d’avoir violés, existent
indépendamment des lignes de base droites proclamées par le Nicaragua,
qui n’ont sur eux aucune incidence. Que l’on ait recours ou non à ces
lignes, tant la zone située autour du banc de Luna Verde (où se seraient
produits les incidents mentionnés par le Nicaragua) que la « zone conti-
guë unique » de la Colombie empiètent sur la zone économique exclusive
du Nicaragua. Ces zones sont en tout état de cause bien trop éloignées du
territoire continental du Nicaragua pour pouvoir relever de sa mer terri-
toriale. Il semblerait donc que la quatrième demande reconventionnelle
n’entre pas dans le cadre de l’objet du diﬀérend présenté par le Nicaragua
dans sa requête. Aussi la Cour est-elle incompétente à son égard. (Je ne
me prononce pas ici sur l’aﬃrmation du Nicaragua selon laquelle sa limite
des 200 milles marins demeurerait exactement la même, qu’elle soit mesu-
rée à partir des lignes de base qu’il préconise ou de lignes de base nor-
males (observations écrites du Nicaragua sur la recevabilité des demandes
reconventionnelles de la Colombie, p. 46, par. 3.49), son bien-fondé et la
licéité des lignes de base droites du Nicaragua n’étant pas des points qu’il
incombe de trancher à ce stade.)

                                              (Signé) Joan Donoghue.




                                                                         64

